Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 1 of 12 - Page ID#: 1347




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION at LEXINGTON

 ____________________________________
                                         )
 CRAIG WILLIAMS, JOHN WILLIAMS, )
 and FRED BERRY, on behalf of themselves )
 and all others similarly situated,      )
                                         )
 Plaintiffs,                             )            Case No. 5:15-cv-00306-JMH
                                         )
 v.                                      )
                                         )
 KING BEE DELIVERY SERVICE, LLC )
 and BEE LINE COURIER SERVICE, INC., )
                                         )
 Defendants.                             )
 ____________________________________)

                SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

     Plaintiffs Craig Williams, John Williams, and Fred Berry (collectively, “Plaintiffs”) and
 Defendants King Bee Delivery Services, LLC and Bee Line Courier. (“Defendants”)
 (collectively, the “Parties”) hereby agree to the following binding Settlement Agreement
 (“Settlement Agreement”), subject to the Court’s approval, in the FLSA collective action lawsuit
 captioned Williams v. King Bee Delivery Service, LLC et al., No. 5:15-00306-JMH (the
 “Lawsuit”).

     WHEREAS, Plaintiffs filed a Complaint on October 14, 2015, alleging that Defendants
 misclassified their delivery drivers as independent contractors and asserted the following claims
 against the Defendants: 1) under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
 seq., for alleged failure to pay overtime compensation to Plaintiffs and similarly situated
 individuals; 2) under the Kentucky Wage and Hour Act (“KWHA”), K.R.S. 337.285, for alleged
 failure to pay overtime compensation to Plaintiffs and similarly situated individuals; and 3)
 under the KWHA, K.R.S. 337.060 for making allegedly unlawful deductions from the pay of
 Plaintiffs and similarly situated individuals for items such as equipment and administrative costs.

    WHEREAS, on March 14, 2017, the Court granted conditional certification and sending
 Court-approved Notice to a collective of: “[a]ll individuals who were classified as independent
 contractors while working as delivery drivers for King Bee Delivery, LLC and/or Bee Line
 Courier Service, Inc. from February 2, 2013 to present.”
    After notice was sent, a total of 59 individuals, including Plaintiffs, filed Opt-In Consent
 Forms to join the Lawsuit.




                                                  1
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 2 of 12 - Page ID#: 1348




     WHEREAS, Defendants deny all of the allegations made by Plaintiffs in the Lawsuit and
 deny that they are liable to or owe damages to anyone with respect to the alleged facts or causes
 of action asserted in the Lawsuit. Nonetheless, to avoid incurring additional costs in the Lawsuit
 and without admitting or conceding any liability or damages whatsoever, Defendants have
 agreed to settle the Lawsuit on the terms and conditions set forth in this Settlement Agreement.

     WHEREAS, on August 28, 2018, the Parties participated in a full-day mediation of this
 matter with mediator Michael Russell in Louisville, Kentucky, and reached an accord after
 continuing their settlement discussions under the supervision of the mediator as set forth in this
 Settlement Agreement.

      WHEREAS, Class Counsel have analyzed and evaluated the merits of the claims made
 against Defendants in the Lawsuit, conducted interviews with Plaintiffs and the Opt-In Plaintiffs,
 obtained and reviewed documents relating to Defendants’ compensation policies and practices,
 and analyzed compensation data that they obtained from Defendants prior to the mediation, and
 based upon their analysis and evaluation of a number of factors, and recognizing the risks of
 litigation, are satisfied that the terms and conditions of this Settlement Agreement are fair,
 reasonable, and adequate and that this Settlement Agreement is in the best interests of Plaintiffs
 and the Opt-In Plaintiffs.

     NOW, THEREFORE, in consideration of the mutual covenants and promises set forth in
 this Settlement Agreement, as well as the good and valuable consideration provided for herein,
 the Parties agree to a full and complete settlement of the Lawsuit on the following terms and
 conditions:

        1.      This settlement is on behalf of Plaintiffs and the opt-in plaintiffs listed on Exhibit
 A attached hereto (“FLSA settlement members”). There are 59 FLSA settlement members,
 including plaintiffs.

         2.      This lawsuit is settled for                                    (            ). This
 sum (the “total settlement amount”) includes, subject to court approval, Class Counsel’s attorneys’
 fees in an amount not to exceed one third of the total settlement amount (               ); and (b)
 service awards to plaintiffs in the amount of        (        for Craig Williams, and          each
 to John Williams, Fred Berry, and Kevin Berry.).

        3.       Defendants shall be responsible for their own attorneys’ fees and costs.

        4.     After subtracting the amounts itemized in paragraph 2 from the total settlement
 amount, the balance of the funds (“Net Settlement Amount”) totaling                  shall be
 apportioned among all FLSA settlement members as follows:

             a. The amount of          per FLSA settlement member will be deducted from the net
             settlement amount prior to the determination of pro rata individual settlement shares
             and allocated to each FLSA settlement member so that each FLSA settlement member
             receives at least     in exchange for his/her release in this Settlement Agreement.



                                                  2
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 3 of 12 - Page ID#: 1349




                b.       Settlement class members will receive a prorated amount of the available
                settlement funds based upon an analysis by Class Counsel of their alleged overtime
                in relative proportion to the other FLSA settlement members, subject to review and
                objection by Defendants in accordance with the terms of this Settlement
                Agreement.

                c.     The allocation of the Net Settlement Amount shall be based on the dates of
                services and the hours allegedly worked per week for FLSA settlement members
                based upon information used by Class Counsel to estimate the hours allegedly
                worked.

         5.      The settlement awards shall be reported on an IRS form 1099 and shall not be
 subject to withholding taxes. Class Counsel will provide a W-9 form to Defendants for their
 attorneys’ fees and costs, along with any other forms Defendants may request of Class Counsel
 and the FLSA settlement members that it deems necessary to issue the settlement awards. Plaintiffs
 and the FLSA settlement members will be solely and exclusively responsible for all taxes, interest
 and penalties of any nature, owed with respect to any payment received by them pursuant to this
 Settlement Agreement will indemnify and hold Defendants harmless from and against any and all
 taxes, penalties, and interest of any nature assessed as a result of a Plaintiff’s or an FLSA settlement
 members’ failure to timely and properly pay such taxes


         6.      The Parties will file a joint motion for approval of this Settlement Agreement and
 the Agreed Order of Dismissal with Prejudice of the lawsuit, attached hereto as Exhibit C, within
 14 days of the execution of this Settlement Agreement. Concurrently with the filing of the joint
 motion for approval, Defendants will file an unopposed Motion to Seal the amounts the total
 Settlement, incentive awards, and individual awards, and request leave to file the joint motion for
 settlement approval on the public record with the amounts of all awards and amounts paid redacted
 from the joint motion and all of the supporting exhibits. Thus, the joint motion and all attachments
 thereto including this Settlement Agreement and the agreed order of dismissal with prejudice shall
 be filed with the Court as a provisionally sealed document in accordance with the Court’s
 Electronic Case Filing Administrative Policies and Procedures. This agreement is not contingent
 on how the court rules on Defendants’ motion to seal the amounts. Rather, the parties will proceed
 with the settlement regardless of the Court’s ruling on the motion to seal and agree to file or refile
 the papers as necessary in accordance with the Court’s order(s).

         7.     Within thirty (30) days after the order approving this Settlement Agreement and
 dismissal become final, Defendants will deposit the total settlement amount (             ) into an
 escrow account identified by Class Counsel. Class Counsel shall thereafter, as soon as reasonably
 practicable, pay from the escrow account, consistent with the court’s approval order: (a) Class
 Counsel’s fees and expenses; (b) the service awards; and (c) the individual settlement amounts due
 to the FLSA settlement members.

         8.      The amounts received due to this Settlement Agreement shall be kept confidential
 by the Plaintiffs and the FLSA settlement members. Counsel for the plaintiffs agree not to
 advertise this settlement. The Plaintiffs and the FLSA settlement members agree not to reveal the
 amount of their settlement share except to their attorney, tax preparer, spouse, or as otherwise

                                                    3
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 4 of 12 - Page ID#: 1350




 required by law. If such information is shared with an FLSA settlement members’ attorney, tax
 preparer, or spouse, the FLSA settlement member must inform such individual of the requirements
 of this provision and secure the agreement of such individual to comply with the terms of this
 provision. Any breach of this provision by an attorney, tax preparer, or spouse, shall be deemed
 to be a violation by Plaintiffs and the FLSA settlement members.

         9.      Class Counsel shall be responsible for calculating each FLSA settlement members’
 share of the net settlement amount using the formula set forward above. Prior to distributing any
 settlement funds as directed by this Settlement Agreement, Class Counsel will provide Defendants
 with their settlement share calculations. Defendants will have five business days from receipt of
 the distribution list to object to the settlement amounts if Defendants believe the amounts were not
 calculated properly in the manner set forth in this agreement.

         10.    No later than 14 days after Defendants deposit the total settlement amount as
 directed by this Settlement Agreement with Class Counsel, Class Counsel shall mail all FLSA
 settlement members via first class mail: (a) a notice of settlement in the form attached hereto as
 Exhibit B, and (b) a settlement check with the amount of their settlement award.

          11.      Plaintiffs, on behalf of themselves and each FLSA settlement member, hereby
 release Defendants and each of their respective predecessors, successors, and all their past, present
 or future assigns, parents, subsidiaries, affiliates, insurers, attorneys, divisions, subdivisions and
 affiliated entities, together with their respective current and former officers, directors,
 shareholders, owners, members, fiduciaries, administrators, trustees, agents, servants, employees,
 attorneys, insurers and/or representatives, and their respective predecessors, successors and
 assigns, heirs, executors, administrators, and any and all other affiliated persons, firms, plans or
 corporations which may have an interest by or through them (collectively with Defendants, the
 “released parties”) for any and all claims at any time through the date of the Settlement Agreement
 related to the alleged misclassification of them as independent contractors as opposed to
 employees, including, without limitation, all state, local or federal claims, obligations, demands,
 actions, rights, causes of action, liabilities, and damages, or any other causes of action of whatever
 nature, whether known or unknown for alleged unpaid overtime wages, deductions, underpayment
 of wages, nonpayment of wages or compensation of any type, or any and all other types of
 compensation, liquidated or other damages (including actual, compensatory, incidental, indirect,
 consequential, exemplary, punitive,) unpaid costs, penalties, interest, attorneys’ fees, costs,
 expenses, expert costs, rescission, equitable relief, reinstatement, declaratory and/or injunctive
 relief, restitution or other compensation and relief arising under the FLSA or any other state, local
 or federal law pertaining to payment of wages (collectively, the “Released Claims”).

         12.     Class Counsel warrants and represents that they neither represent, nor are they
 aware of, any individual who wishes to bring any claim against Defendants based upon allegations
 similar to those alleged in this Lawsuit. Class Counsel represent that they are aware of no other
 individual who wishes to participate in this Lawsuit or to initiate a new Lawsuit making similar
 allegations against Defendants. Plaintiffs and Class Counsel further warrant and represent that
 Plaintiffs and Class Counsel have removed and revoked, to the extent possible, any advertisements,
 postings, notices, publications, or other communications about this Lawsuit, this Settlement
 Agreement, or the terms of this Settlement Agreement. To the extent permitted by the ethics rules,
 Class Counsel will not post, issue, or publish any further communication about the Lawsuit, this

                                                   4
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 5 of 12 - Page ID#: 1351




 Settlement Agreement, or the terms of the Settlement Agreement. Neither Plaintiffs nor Class
 Counsel shall distribute any press release, respond to any media inquiries, make any statements to
 the press, or hold any press conference concerning this Agreement or its terms. At no time may
 Plaintiffs, FLSA settlement members, or Class Counsel disclose this Agreement or its terms except
 as required by law or order of this Court, or as may be necessary to enforce the terms of this
 Agreement.



        13.    Each settlement check sent to the FLSA settlement members will contain the
 following endorsement, placed on the back of the check:

        All claims that were or could have been asserted that are related to the claims
        brought in the Lawsuit against King Bee Delivery, LLC or Bee Line Courier
        Services, Inc. have been waived, released, and discharged. This means that I cannot
        sue King Bee Delivery, LLC, Bee Line Courier Services, Inc., or their owners,
        employees, or affiliates for any claims that were or could have been asserted in such
        Lawsuit, including those pertaining to the payment of wages, independent
        contractor misclassification claims, wage claims, and claims for deductions, that
        accrued at any time through [the date of the settlement agreement]. The terms of
        the settlement require that I keep the terms of the settlement and the settlement
        amount confidential. I may be sued for breaching this confidentiality requirement.
        Please see Notice of Collective Action Settlement and Settlement Award Check
        dated [DATE] for further information.

         14.    All settlement checks will remain negotiable for 180 days from the date they are
 issued. The settlement agreement is non-reversionary. At any point prior to the 180-day deadline,
 Class Counsel shall have the authority to stop payment on a lost check and issue a new check to
 an FLSA settlement member upon request, and Class Counsel may contact FLSA settlement
 members who have not cashed their checks to obtain updated addresses or remind them to cash
 their check. At the conclusion of the 180-day check-cashing period, any money remaining from
 uncashed checks shall be distributed by Class Counsel to cy pres recipient Kentucky Equal Justice
 Center.

        15.      Subject to the court’s approval in the approval order, Class Counsel shall receive
 attorneys’ fees in the amount of one-third of the total settlement amount (          ), which will
 include their out-of-pocket costs, which will compensate Class Counsel for all work performed in
 the lawsuit as of the date of this Settlement Agreement as well as all of the work remaining to be
 performed, including but not limited to documenting the settlement, securing court approval of the
 Settlement Agreement, and taking responsibility to fairly administer and implement the final
 settlement and dismissal of this lawsuit.

         16.     The parties agree to fully cooperate with each other to accomplish the terms of this
 Settlement Agreement, including but not limited to executing such documents and taking such
 other action as may reasonably be necessary to implement the terms of this Settlement Agreement.
 Both will use their best efforts, including all efforts contemplated by this Settlement Agreement
 and any other efforts that may become necessary or ordered by the court, to effectuate this

                                                  5
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 6 of 12 - Page ID#: 1352




 Settlement Agreement and the terms set forth herein. As soon as practicable after execution of
 this Settlement Agreement, the parties will jointly take all necessary steps to secure the court’s
 approval of this Settlement Agreement and to implement its terms. Neither party will discourage
 participation in this Settlement Agreement.

        17.     If the court does not enter an order approving this Settlement Agreement, or decides
 to do so only with material modifications to the terms of the Settlement Agreement, or does not
 enter an order dismissing the Lawsuit with prejudice, or if the approval or dismissal order is
 reversed or vacated by an appellate court, then this Settlement Agreement shall become null and
 void, unless the parties agree in writing to modify this Settlement Agreement and the court
 approves the modified settlement agreement.

        18.     This Settlement Agreement shall be interpreted and construed in accordance with
 and shall be governed by the laws of the State of Kentucky and, where applicable, the laws of the
 United States, without regard to conflict of law principles.

         19.     The court shall retain jurisdiction with respect to the interpretation, implementation,
 and enforcement of the terms of this settlement agreement and all orders and judgments entered in
 connection therewith, and the parties hereto submit to the jurisdiction of the court for purposes of
 interpreting, implementing, and enforcing the settlement embodied in this Settlement Agreement
 and all orders and judgments entered in connection therewith.

         20.     This Settlement Agreement affects the settlement of a bona fide FLSA dispute
 regarding overtime hours worked and alleged compensation owed. Defendants contest Plaintiffs
 and the FLSA settlement members’ claims in good faith and nothing contained herein should be
 construed as an admission by any party of any liability of any kind. Defendants deny the
 allegations in the lawsuit, and deny that they engaged in any wrongdoing or violation of law.
 Defendants are entering into this Settlement Agreement because the settlement will eliminate the
 burden, risk and expense of further litigation.

         21.    Neither this Settlement Agreement, nor any of its terms, nor any document,
 statement, proceeding, any action taken to carry out this Settlement Agreement or conduct related
 to this Settlement Agreement, nor any reports or accounts thereof, shall be construed as, offered
 or admitted in evidence as, received as, or deemed to be evidence for any purpose adverse to the
 released parties, including, without limitation, evidence of a presumption, concession, indication
 or admission by any of the parties of any liability, fault, wrongdoing, omission, concession or
 damage whatsoever including any concession that certification of an FLSA class other than for
 purposes of this Settlement Agreement would be appropriate in this or any other case.

         22.     This Settlement Agreement and its exhibits set forth the complete agreement
 between the parties relating to the settlement and any and all payments or obligations owed by
 Defendants to Plaintiffs, the FLSA settlement members or Class Counsel in connection with the
 lawsuit or as to any released claims. No term, provision or condition of this Settlement Agreement
 may be modified or waived in any respect except by a writing executed by plaintiffs and a duly
 authorized representative of all defendants. Except as expressly set forth herein, no person has
 made any representations or promises on behalf of any of the parties. This Settlement Agreement


                                                   6
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 7 of 12 - Page ID#: 1353




 has not been executed in reliance upon any representation or promise except those contained
 herein.

        23.     This Settlement Agreement shall be binding upon, and inure to the benefit of, the
 successors or assigns of plaintiffs, the FLSA settlement members, and released parties.

         24.     The parties hereto represent, covenant, and warrant that they have not directly or
 indirectly, assigned, transferred, encumbered, or purported to assign, transfer, or encumber to any
 person or entity any portion of any liability, claim, demand, action, cause of action or rights herein
 released and discharged except as set forth herein.

         25.     The failure of any party to enforce or to require timely compliance with any term
 or provision of this Settlement Agreement shall not be deemed to be a waiver or relinquishment
 of rights or obligations arising hereunder, nor shall such failure preclude or estop the subsequent
 enforcement of such term or provision or the enforcement of any subsequent breach.

        26.    This Settlement Agreement has been drafted jointly by counsel for the parties.
 Hence, in any construction or interpretation of this Settlement Agreement, the same shall not be
 construed against any of the parties.

        27.     This Settlement Agreement may be executed in multiple counterparts each
 containing original, notarized signatures, and each of which shall be deemed an original, but all of
 which together shall constitute one and the same instrument.

         28.     The signatories to this Settlement Agreement represent that each is fully authorized
 to enter into this Settlement Agreement on behalf of themselves or their respective principals,
 including the authority of Plaintiffs to enter into this Settlement Agreement on behalf of the FLSA
 settlement members. The notice of settlement will inform all FLSA settlement members of the
 binding nature of this Settlement Agreement and that it will have the same force and effect as if
 this Settlement Agreement were executed by each FLSA settlement member.

                 [Remainder of page intentionally blank. Signatures on next page]




                                                   7
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 8 of 12 - Page ID#: 1354
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 9 of 12 - Page ID#: 1355
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 10 of 12 - Page ID#: 1356
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 11 of 12 - Page ID#: 1357
Case: 5:15-cv-00306-JMH Doc #: 115-2 Filed: 12/19/18 Page: 12 of 12 - Page ID#: 1358
